Citation Nr: 18100325
Decision Date: 04/09/18	Archive Date: 04/09/18

DOCKET NO. 14-30 044
DATE:	April 9, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	3
 
REMANDED ISSUES
Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for residuals of a motor vehicle accident, entitlement to service connection for loss of balance; and entitlement to an acquired psychiatric disorder, to include PTSD are remanded for additional development.
The Veteran is seeking service connection for residuals of a motor vehicle accident which he experienced in service in 1972.  While there is no mention of the accident in the service treatment records, the Veteran has provided consistent descriptions of the accident for many years, which the Board have found credible on multiple occasions.  However, the Veterans claim has been denied previously as it has not been shown that he has any residual disability as a result of the motor vehicle accident.  Specifically, a VA examination in April 1984 did not find any residual disabilities.  
The Veteran believes that he has neck/shoulder problems, roaring/ringing in head while breathing, balance issues, and right hip pain as a result of the motor vehicle accident.  He also asserts that he underwent nasal surgery in 1983 as a result of the accident.  Finally the Veteran contends that he has an acquired psychiatric disability as a result of the accident.
In a VA treatment record it was noted that the Veteran had atypical head pain of unknown etiology that was probably related to head trauma in 1983 (it does not appear that any trauma was experienced in 1983 other than nasal surgery).

The Veterans treatment records indicate that the Veteran has been diagnosed with multiple acquired psychiatric disorders to include posttraumatic stress disorder (PTSD) and depression.  However, other records appear to have either ruled out PTSD or found that the DSM criteria were not met.  The Veteran testified at a personal hearing before the Board that he witnessed multiple stressful conditions including serving on a forward deployed strategic air base and sustaining a severe motor vehicle accident.
The matters are REMANDED for the following action:
1. Provide the Veteran with a VA psychiatric examination.  The examiner should diagnose any current acquired psychiatric disabilities.  
If an acquired psychiatric disability is diagnosed, the examiner should:
a)	Opine as to whether it is at least as likely as not (50 percent or greater) that an acquired psychiatric disability either began during or was otherwise caused by the Veterans military service, to include as a result of his motor vehicle accident therein (the examiner should accept as accurate the fact that the Veteran was involved in a motor vehicle accident as he has consistently described in his Board testimony). Why or why not?  
b)	Determine if a diagnosis of PTSD is warranted pursuant to the DSM-5.  If so, the stressor supporting this diagnosis should be identified.  Why or why not? 
2. Schedule the Veteran for an examination to determine whether he has any residual disabilities as a result of his motor vehicle accident in service.  
The examiner should opine whether it is at least as likely as not that the Veteran has any current disability (to include but not limited to neck/shoulder problems, roaring/ringing in head while breathing, balance issues, and right hip pain) as a result of the motor vehicle accident in 1972.
In so doing, the examiner should accept as accurate the fact that the Veteran was involved in a motor vehicle accident as he has consistently described in his Board testimony.  The examiner should also review the findings of the April 1984 VA examination which suggested that no residuals were present.
3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  
 
MATTHEW W. BLACKWELDER
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Department of Veterans Affairs

